                                                                                RHCHIVHtr
                                                                   |4AR 22 2|l2l
                              UNITED STATES DISTRICT COURT
                                 DISTRICT OF MINNESOTA c.-LFlL U S. DtSTruoT CSUR r
                                Criminal No. 20-113 (DSDIBRT) M|NNEAPOLIS, MINNESOTA

 LINITED STATES OF AMERICA,                                 FELONY INFORMATION

                           Plaintiff,                       18 U.S.C. $ 371
                                                            18 U.S.C'.   $ 8aa(c)
             v.                                             18 u.s.c.    $ 844(D
                                                            18 U.S.C.    $ 8s3(p)
 MOHAMED HUSSEIN ABDI,                                      18 u.s.c.    $ e82(aX2)(B)
                                                            18 u.s.c.    $ e82(bx1)
                           Defendant.                       28 U.S.C.    $ 2a61(c)



            TFIE ACTING TINITED STATES ATTORNEY CF{ARGES TFIAT:

                                             COUNT      1
                                   (Conspiracy To Commit Arson)

            1.     On or about May 28, 2020, in the State and District of Minnesota, the

defendant,

                                  MOHAMED IIUSSEIN ABDI.

knowingly and intentionally conspired with others known and unknown to the United

States      Attorney to damage and destroy, and attempt to damage and destroy, by means of

fire,   a   building used in interstate and foreign commerce and in activity affecting interstate

and foreign commerce, namely, the Gordon Parks High School located at               l2l2 University

Avenue West, in St. Paul, Minnesota, in violation of Title 18, United States Code, Sections

371 and 844(i).

                               PURPOSE OF.THE CONSPIRACY

            2.     The purpose of the conspiracy was to commit an act of arson at the Gordon

Parks High School located at        l2l2 University   Avenue West, in St. Paul, Minnesota.

                                                                                              SCANi{E[)
                                                                                          t   t,tAR as 2o2l

                                                                                           U.S. DISTIIICT COIJHT MPLS
United States v. Mohamed Hussein Abdi



                                        MANNER AND MEANS

         3.     It was part of the conspiracy that on May 28,2020, the defendant joined other

co-conspirators who had gathered near the Gordon Parks High School building in the city

of St. Paul, in the State and District of Minnesota, and thereafter set, attempted to set, and

agreed   to set, fires in the high school building.

                                           OVERT ACTS

         4.     In furtherance of the conspiracy      and   to achieve its object, the defendant

committed, directly and through co-conspirators, certain overt acts, including but not

limited to the followins:

                        Onthe evening of May 28,2020,the defendant met others outside one

                        of the entrances to the Gordon Parks High School. The defendant

                        followed a co-conspirator who declared an intention to set fire to the

                        high school.

                b.      The defendant and others punched and kicked the glass out      ofa door

                        leading to the school cafeteria.

                        The defendant and others entered the school.          A   co-conspirator

                        provided the defendant with a liquid accelerant. The defendant

                        poured the accelerant on the floor of the school cafeteria and inside a

                        trashcan, which the defendant positioned near the door.

                d.      The defendant poured a trail of accelerant on the ground behind him

                        as he exited the school.
United States v. Mohamed Hussein Abdi



                e.       The defendant attempted to light the fire while outside the building by

                         leaning through the broken glass door. When that did not work, a co-

                         conspirator handed the defendant a piece of clothing. The defendant

                         doused the clothins with the accelerant. The defendant reentered the

                         building, set the clothing on fire, and dropped the flaming garment

                         into the trashcan near the door. As the defendant left the building, he

                         tipped over the flaming trashcan towards the trail of accelerant that he

                         had previously poured.

        All in violation of Title   18, United States Code, Section 371.

                                FORT'EITURE ALLEGATIONS

        5.      If   convicted, the defendant,   MOIIAMED IIUSSEIN ABDI, shall forfeit to

the United States of America, pursuant to Title 18, United States Code, Section

982(a)(2)(B), any property constituting, or derived from, proceeds obtained, directly or

indirectly, as a result of such violation, and pursuant to Title 18, United States Code,

Section 844(c) and Title 28, United States Code, Section 2461(c), any explosive materials

involved or used or intended to be used in the violation.

        6.      If   any of the above-described forfeitable property is unavailable for

forfeiture, the United States intends to seek the forfeiture of substitute properfy   as   provided

for in Title2I, United States Code, Section 853(p), as incorporated by Title 18, United

States Code, Section 982(b)(1) and      Title 28, United States Code, Section 2461(c).
United States v. Mohamed Hussein Abdi



Dated: 0312212021                       W. ANDERS FOLK
                                        Acting United States Attomey


                                        fn^+ ffu)<-
                                        BY: EMILY A. POLACHEK
                                        MELINDA A. WILLIAMS
                                        Assistant U.S. Attorneys
